IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00146-CR
 
Jimmy Lee Wakeland,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court # 32,310
 

MEMORANDUM 
Opinion

 
          Appellant has filed a motion to dismiss
this appeal.  See McClain v. State,
17 S.W.3d 310, 311 (Tex.
App.CWaco
2000, no pet.) (per curiam).  We have not
issued a decision in this appeal. 
Appellant personally signed an “Inmate’s Declaration” attached to the
motion in which Appellant states that the motion “reflects [his] personal
decision to withdraw the appeal.”  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  See Tex. R. App. P. 42.2(a).  Accordingly, the appeal is dismissed.
PER
CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed May 11, 2005
Do not publish
[CR25]